UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

MAR 2 5 2012
) J.'§'.f,'§ S’.;Fz,.‘§'%'{s‘?,‘,$§?'é‘.‘,$‘d‘.’.$§.’.
JULIO A. RAMOS, )
Plaintiff, §
v, § Civil Action No.  
DOMINICAN REPUBLIC, et al., §
Defendants. §
)
MEMORANDUM OPINION

This matter is before the Court on Plaintiff s application to proceed in forma pauperis
and his pro se complaint The Court will grant the application and dismiss the complaint.
Pursuant to a treaty between the United States and the Dominican Republic, Plaintiff was

arrested and extradited to the United States. Compl. at 2. He "was convicted by a jury in
November 2001 of conspiracy to possess cocaine and marijuana with intent to distribute and
possession of cocaine with intent to distribute," United States v. Ramos, 310 Fed. App’x 681,
682 (5th Cir. 2009) (per curiam), and he "Was sentenced to 405 months’ irnprisonrnent," Ramos
v. United States, No. 11-20286, 2011 WL 6412072, at *1 (5th Cir. Dec. 21, 2011) (per curiam).
According to Plaintiff, the Dominican Republic "act[ed] at the behest of [the] United States [and]
confiscate[d] Plaintiff’s real property [in the Domincan Republic] valued at $51,546,000.00,
pursuant to Article X of the United Nations Convention against illicit traffic in narcotics and
psychotropic substances." Compl. at 2. The United States, in turn, "failed to ensure [the
property’s] proper return in violation of Plaintiff s Fourth and Fifth Amendment rights as

proscribed under the Constitution." Ia'. at 1-2. Plaintiff brings this action against the Dominican

Republic, the Drug Enforcement Administration and the United States, and he demands
compensatory damages of $51,546,000.00, plus punitive damages of $10,000,000.00, "[j]ointly
and severally against each Defendant." Ia'. at 3.

Under the doctrine of res jua'icata, a prior judgment on the merits of a claim bars a
plaintiff from relitigating the same claim. See I.A.M. Nat’l Pension Fund v. Irza’us. Gear Mfg.
Co., 723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which might
have been litigated previously"). "[W]here res judicata applies, it bars relitigation not only as to
all matters which were determined in the previous litigation, but also as to all matters that might
have been determined." Natural Res. Def Courzcil, Inc. v. Thomas, 838 F.2d 1224, 1252 (D.C.
Cir. 1988) (citation omitted); see Allen v. McCurry, 449 U.S. 90, 94 (1980). ln evaluating a
cause of action for res judicata purposes, it is the factual nucleus that gives rise to Plaintiff"s
claims, not the legal theory on which the claim rests, that determines whether the claim may
proceed. Page v. United Stares, 729 F.2d 818, 820 (D.C. Cir. 1984). Plaintiff’ s claim against the
United States for the return of property seized in the Dominican Republic already has been raised
and decided against him. See Ramos, 2011 WL 6412072, at *3. He cannot avoid application of
the doctrine by adding the Dominican Republic as a new party defendant or by presenting a new
legal theory.

The Court concludes that plaintiff’ s claims are barred under the doctrine of res judicata,

       
 

and, accordingly, the complaint will be dismissed. A '¢ o er accompa `es this Memorandum

'»*

/e_

Unitell States District Judge

Opinion.

DATE;B//L